Citation Nr: 0838370	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-25 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1980 to July 
1980 and from April 1987 to December 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
entitlement to service connection for the above condition.  

In June 2008, the veteran provided testimony at a hearing 
before the undersigned at the St. Petersburg, Florida, RO.  A 
transcript of the hearing is of record.

The June 2007 statement of the case also addressed the issues 
of entitlement to service connection for arthritis of the 
cervical spine, a low back condition, and a bilateral knee 
condition.  As the veteran limited his July 2007 substantive 
appeal to the issue noted above, the claims for service 
connection for disabilities of the knees, cervical, and 
lumbar spine are not currently before the Board.

In June 2008, subsequent to issuance of the June 2007 
statement of the case (SOC), the veteran submitted evidence 
pertinent to the claim on appeal.  This evidence was 
accompanied by a waiver of RO and VAMC consideration.  Thus, 
the Board will consider the claim on the merits. See 38 
C.F.R. § 20.1304 (2008).


FINDING OF FACT

Neither degenerative joint disease nor degenerative disc 
disease of the thoracic spine are related to a disease or 
injury in service, and arthritis of the thoracic spine was 
not present in service or within one year of the veteran's 
discharge from service.  



CONCLUSION OF LAW

Degenerative joint disease and degenerative disc disease of 
the thoracic spine were not incurred or aggravated during 
active service, and their incurrence or aggravation during 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1131, 
1112, 1137; (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in September 2006, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The September 
2006 letter nonetheless told him to submit relevant medical 
records in his possession, that it was his responsible for 
ensuring VA received requested records and gave him 
directions for submitting evidence.  He was thereby put on 
notice to submit relevant evidence in his possession.

The veteran has substantiated his status as a veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claims, by the September 2006 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in October 
2006 in connection with his claim for service connection.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that his current degenerative joint 
disease and degenerative disc disease of the thoracic spine 
are the result of muscle injuries incurred during active duty 
service.  

Service treatment records show that the veteran was seen in 
January 1990 for a muscle strain in his back, incurred while 
playing basketball.  In May 1990, he was again treated for a 
back muscle strain.  In January 1993, the veteran complained 
of thoracic back pain from performing jumping jacks during 
physical training.  He reported a history of back problems.  
A physical examination performed in March 1994, shows that 
the spine was normal.

The post-service medical evidence establishes that the 
veteran first reported back pain during a VA examination in 
January 1995.  He reported that beginning in 1988 he had had 
several episodes of low back strains.  Currently his back 
only bothered him if he lifted heavy weights or pushed 
forcefully.  On physical examination, he was described as 
athletically built with a brisk gait.  There were no 
abnormalities of the spine or extremities, and he could bend 
over and touch his toes with ease.  X-rays of the lumbosacral 
spine were interpreted as normal.  No findings related to 
this thoracic spine were made.  The pertinent diagnosis was 
intermittent low back pain due to athletically related 
musculoligamentous strains.

The veteran was seen at a private neurology clinic beginning 
in January 2002, after an on the job knee injury.  
Electromyographic and nerve conduction velocity studies in 
August 2008 were interpreted as normal.  In October 2003, it 
was suspected that he might have an abnormality at T-7.  It 
was thought that this might explain the veteran's current 
complaints of leg pain.  It was noted that the left leg pain 
had begun around April 2002.  He was provided an MRI of his 
thoracic spine in February 2004 by his private physician.  It 
showed mild diffuse degenerative disc disease within the mid-
thoracic spine.  An annular disc bulge was also seen at the 
T7-T8 level.

In December 2004, the veteran was seen at the VA Medical 
Center (VAMC) with complaints of an injury to his back and 
cervical spine incurred in January 2002 in connection with 
his job as a juvenile corrections officer.  In January 2005, 
the veteran's VA physician found that an MRI of the thoracic 
spine looked normal.  

During VA outpatient treatment in February 2005, it was 
reported that the veteran had a three year history of back 
pain.  In July 2005, X-rays of the thoracic spine were 
interpreted as showing mild degenerative changes.

Upon VA general medical examination in June 2006, the veteran 
reported continuous pain in the mid-back since the on-the-job 
injury in January 2002.  The pertinent diagnoses were a small 
disc herniation of the thoracic spine, mild degenerative 
changes and scoliosis.  

Similarly, the veteran was diagnosed with mild degenerative 
changes and scoliosis upon VA examination in October 2006.  
The October 2006 VA examiner concluded that the veteran's 
back disability was not related to his active duty service as 
there were no complaints related to his back between 1995 and 
2001, and his separation examination and VA examination in 
January 1995 did not show a spinal abnormality. 

The record clearly shows a current disability, as there are 
diagnoses of degenerative disc and joint disease of the 
thoracic spine.  In addition, the veteran has reported 
numerous instances of back injuries during service.  Service 
treatment records document these injuries.  Two of the three 
elements necessary for service connection-current disability 
and an in-service injury-are, thus, demonstrated.

The veteran has recently reported a continuity of 
symptomatology.  In his substantive appeal he contended that 
he his upper back problems had never gone away following the 
basketball injury in service.  At his hearing he indicated 
that he had experienced intermittent symptoms between 1995 
and 2001, but had avoided seeking medical treatment.  

The veteran's reports of a continuity of symptomatology must 
be weighed against the contemporaneous record.  While the 
veteran filed a claim for a back disability in January 1995, 
this claim dealt with pain related to his lumbar spine.  In 
fact, the VA examination in January 1995, revealed no current 
abnormality of any segment of the back.  The diagnosed 
intermittent back pain was not attributed to any underlying 
disability.  Pain without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
"disability" for which service connection may be granted).  
Sanchez-Benitez v. West, 13 Vet App 282 (1999).  The 
veteran's hearing testimony is consistent with these 
findings, in that he reported that he went to VA in 1995 to 
document the in-service back injury and symptoms.

It was not until after the on-the-job injury in January 2002, 
that a thoracic spine disability was documented.  Although 
the veteran has recently reported that he experience 
occasional symptoms prior to this injury, he appears to have 
never related such a history to any of the private or VA 
treatment providers.

The veteran's wife has also provided a statement recalling 
the veteran's in-service injuries and treatment, but did not 
report any continuity of symptomatology.

The record also contains no competent medical opinion linking 
the veteran's current disability to his active duty service.  
The only medical opinion of record is from the October 2006 
VA examiner who found that the veteran's spine disability was 
not related to his active duty service muscle strains.  The 
veteran has offered reasons as to why he believes his current 
thoracic spine disability is related to service, but as a lay 
person, he is not competent to provide an opinion concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Degenerative joint disease or arthritis is considered a 
chronic disease.  38 C.F.R. §§ 3.307, 3.309.  Because that 
disease was not demonstrated until many years after service, 
service connection cannot be granted on a presumptive basis 
or under the provisions of 38 C.F.R. § 3.303(d) (eliminating 
the need for a nexus where a chronic disease is shown in 
service and at any time thereafter).

The Board finds the contemporaneous record and the only 
competent medical opinion to be of more probative weight than 
the veteran's recollections made many years after the events 
in question and in the course of his claim for VA 
compensation.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against a finding that there 
is a nexus between the current thoracic spine disabilities 
and service.  The claim is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the thoracic spine 
is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


